HAWTHORNE, Justice
(dissenting).
It is my view that beer is a malt liquor as that term is used in R.S. 51:192. See definition of “malt liquor”, 30 Am.Jur. 256, and of “beer”, 48 C.J.S. Intoxicating Liquors § 13, p. 140.
I think the majority has erred in two respects:
First, since the term “malt liquors” in the statute under consideration is clear and unambiguous and includes beer, there is no reason for applying the pari materia rule to obtain a definition of this term.
Second, R.S. 51:192 and R.S. 26:241 are not laws in pari materia. See dissent in State v. Viator, 229 La. 882, 87 So.2d 115. R.S. 51:192 deals with the Sunday law and the regulation of certain businesses on the Sabbath. Chapter 2 of Title 26 has for its purpose the regulation of traffic in alcoholic beverages, the issuance of permits and licenses for the sale thereof, the collection of taxes on the sale of aleo*1053holic beverages, the causes for suspension or revocation of permits, and restrictions under which the dealer may operate. Thus it can be plainly seen that the scope and aim of the two statutes are distinct and unconnected. See Malone v. Cannon, 215 La. 939, 41 So.2d 837.